Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 12 December 2021. Claims 1-4 and 7-20 are pending
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Kwon, Hereinafter, Kwon, EP 3141986 A2) in view of Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1), and further in view of Soldan et al. (Soldan, US 2011/0254683 A1).
Per claim 1, Kwon discloses a display apparatus (Kwon,  [0059], fig, 3(Kwon, a); [0181], fig. 6, ref, 800) comprising: 
a display (Kwon, [0059], fig. 3, ref. 330); 
a communicator (Kwon, [0059], fig. 3, ref, 305, 316; [0182]);
 a storage (Kwon, [0059], fig. 3, ref. 318); and a processor (Kwon, [0059], fig, 3, ref. 325) configured to:
obtain state information (Kwon, [0192], [0193], [0204], [0244]- [0247], fig. 7 and 11) about one or more electronic apparatuses (Kwon, fig. 6, ref; 610, 620, 630),
select a first electronic apparatus, among the one or more electronic apparatuses (Kwon, [0194], [0216]-[0217])), 
transmit a connection request signal to the first electronic apparatus through the communicator along with information about a function to be performed by the display apparatus based on a user input (Kwon, [0204], [0246]: "control command"),
connect with the first electronic apparatus and receive a user input from the first electronic apparatus through the communicator (Kwon, [0194]: "paring", see also section 2.1 above), and
execute the function based on the received user input (Kwon, [0206]).
Kwon does not expressly disclose:
the state information including movement state information indicating a time when each of the one or more electronic apparatuses moved, 
determine whether the one or more electronic apparatuses is within a specific
distance and whether any of the one or more electronic apparatuses has a turned-on screen,
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information satisfying a after the determination that the first electronic apparatus is within the specific distance and none of the one or more electronic apparatuses has the turned-on screen.
Dockrey discloses: 
the state information including movement state information indicating a time when each of the one or more electronic apparatuses moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.), and 
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information satisfying a predetermined criteria, the selected first electronic apparatus being the most recently moved electronic apparatus (Column 13, lines 29-48; Dockrey teaches selecting the most recently moved or active device).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Kwon for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Soldan discloses:
determine whether the one or more electronic apparatuses is within a specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]; Examiner’s Note:  Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box.) and whether any of the one or more electronic apparatuses has a turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “; Examiner’s Note:  Soldan discloses selecting a controllable device based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on.).
selecting… after the determination that the first electronic apparatus is within the specific distance and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable device selection of Soldan in the digital device of Kwon and Dockery for the purpose of selecting a display device based on location so as to reduce the number of remote controls needed as suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon, Dockrey, and Soldan to obtain the invention as specified in claim 1.
Per claim 2, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 1, wherein the predetermined criteria comprises one of an apparatus currently used by a user of the display apparatus or an apparatus which is close to the user (Kwon, paragraphs [0104], [0146], [0185], [0193], and [0247]). 
Per claim 3
Per claim 4, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 2, wherein the state information further comprises time information indicating the time or a duration related to movement of the one or more electronic apparatuses detected by a sensor of the one or more electronic apparatuses (Dockrey, Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.).
Per claim 7, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 5, wherein the processor is configured to identify the distance based on strength of a signal received from the first electronic apparatus through the communicator and information included in the signal (Kwon, paragraph [0194]) 
 Per claim 8, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 1, wherein the processor is configured to identify a user, and select the first electronic apparatus corresponding to the identified user (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
Per claim 9, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 8, wherein the processor is configured to identify the user based on login information to the display apparatus (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
Per claim 10, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 8, wherein the processor is configured to identify the user based on a captured image (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
 Per claim 11, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 1, wherein the processor is further configured to display a user 
 Per claim 12, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 1, wherein the processor is further configured to transmit the connection request signal to a plurality of electronic apparatuses, among the one or more electronic apparatuses, and transmit a connection request canceling signal to remaining electronic apparatuses other than the first electronic apparatus based on the first electronic apparatus being connected to the display apparatus(Kwon, paragraph [0241], "The DTV 1010 may transmit a request for keyboard provision termination or a command for rejection of reception of more keyboard input data to mobile terminal( s)...'”).
 Per claim 13, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 1, wherein the processor is further configured to transmit a connection request canceling signal to the first electronic apparatus to which the connection request signal is transmitted, based on termination of an event requiring the display apparatus to transmit the connection request signal to the first electronic apparatus(Kwon, paragraph [0241], "The DTV 1010 may transmit a request for keyboard provision termination or a command for rejection of reception of more keyboard input data to mobile terminal( s)...'”).. 
Per claim 14, Kwon, Dockrey, and Soldan disclose the display apparatus according to claim 1, further comprising a second communicator configured to communicate with a server, wherein the processor is configured to obtain the state information of the one or more electronic apparatuses from the server through the 
Per claim 18, Kwon discloses a method of controlling a display apparatus ( [0059], fig, 3( a); [0181], fig. 6, ref, 800), comprising: 
obtaining state information ([0192], [0193], [0204], [0244]-[0247], fig. 7 and 11) about one or more electronic apparatuses(Kwon, fig. 6, ref; 610, 620, 630);  
selecting a first electronic apparatus, among the one or more electronic apparatuses ( [0194], [0216]-[0217]));
transmitting a connection request signal to the first electronic apparatus through the communicator along with information about a function to be performed by the display apparatus based on a user input ([0204],[0246]: "control command");
connecting with the first electronic apparatus and receive a user input from the first electronic apparatus through the communicator ([0194]: "paring", see also section 2.1 above); and
executing the function based on the received user input ([0206]).
Kwon does not expressly disclose:
the state information including
determine whether the one or more electronic apparatuses is within a specific
distance and whether any of the one or more electronic apparatuses has a turned-on screen
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information satisfying a predetermined criteria, the selected first electronic apparatus being the most recently moved electronic apparatus after the determination that the first electronic apparatus is within the specific distance and none of the one or more electronic apparatuses has the turned-on screen.
Dockrey discloses: 
the state information including
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information satisfying a predetermined criteria, the selected first electronic apparatus being the most recently moved electronic apparatus (Column 13, lines 29-48; Dockrey teaches selecting the most recently moved or active device ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Kwon for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Soldan discloses:
determining whether the one or more electronic apparatuses is within a specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]; Examiner’s Note:  Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box.) and whether any of the one or more electronic apparatuses has a turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “; Examiner’s Note
selecting… after the determination that the first electronic apparatus is within the specific distance and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable device selection of Soldan in the digital device of Kwon and Dockery for the purpose of selecting a display device based on location so as to reduce the number of remote controls needed as suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon, Dockrey, and Soldan to obtain the invention as specified in claim 18.
 Per claim 19, Kwon, Dockrey, and Soldan disclose the method according to claim 18, wherein the state information comprises an operation state of a screen in the electronic apparatus (Kwon, paragraphs [0104], [0146], [0185], [0193], and [0247]).
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Jr. et al. (Hereinafter, Wood, US 2017/0277498 A1) in view of Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1), and further in view of Soldan et al. (Soldan, US 2011/0254683 A1).
Per claim 15, Wood discloses a display apparatus (e.g., Fig. 1A) comprising: 
a display (e.g., touch sensitive display system 112 as shown in Fig. 1A); 
a communicator (e.g., device 500 as shown Fig. 5A; paragraph [0146]); and 
a processor (e.g., processor 120 as shown Fig. 1A) configured to:
 receive a connection request signal 12 from a display apparatus along with information about a function to be performed by the display apparatus based on a user input(Kwon, e.g., Fig. 12G illustrates receiving a connection request signal from a display apparatus 514 along with information about a function to be performed by the display apparatus based on a user input 1242;  paragraph [0272], “Also in response to electronic device 500 entering the text entry mode and displaying soft keyboard 1238, electronic device 500 optionally transmits an indication to device 511, while device 511 is displaying a user interface that is not a user interface of the remote control application (Kwon, e.g., lock screen 1240), that text input is needed for user interface 1202 … “); 
 receive a user input accepting a connection request through an user interface of the electronic apparatus (e.g., user input 1203 as shown Fig. 12J; paragraph [0273]);  
display a screen based on the received information about the function on the display (paragraph [0273]) and
 receive the user input based on the displayed screen and transmit the user input to the display apparatus (paragraph [0273]). 
Wood does not expressly disclose:
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved, and 
wherein the electronic apparatus is the most recently moved electronic apparatus after a determination that the first electronic apparatus is within a specific distance and none of the one or more electronic apparatuses has a turned-on screen.

Dockrey discloses: 
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.), and 
wherein the electronic apparatus is the most recently moved electronic apparatus (Column 13, lines 29-48; Dockrey teaches selecting the most recently moved or active device).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Wood for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Soldan discloses:
after the determination that the first electronic apparatus is within the specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]; Examiner’s Note:  Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box.) and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable device selection of Soldan in the digital device of Kwon and Dockery for the purpose of selecting a display device based on location so as to reduce the number of remote controls needed as suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon, Dockrey, and Soldan to obtain the invention as specified in claim 15.
Per claim 16, Wood, Dockrey, and Soldan disclose the electronic apparatus according to claim 15, wherein the processor is further configured to transmit the state information of the electronic apparatus to the display apparatus or a server (Wood, paragraph [0055]; paragraph [0109]; Fig. 12G illustrates wherein the processor is further configured to transmit the state information of the electronic apparatus to the display apparatus or a server 1250 and 1242). 
Per claim 17, Wood, Dockrey, and Soldan disclose the electronic apparatus according to claim 15, wherein the processor is further configured to display a screen on the display based on the received information about the function while the electronic apparatus is in a locked (Wood, paragraph [0269]). 
Per claim 20, Wood discloses the method of controlling an electronic apparatus (Abstract), comprising: 
receiving a connection request signal 12 from a display apparatus along with information about a function to be performed by the display apparatus based on a user input(Kwon, e.g., Fig. 12G illustrates receiving a connection request signal Also in response to electronic device 500 entering the text entry mode and displaying soft keyboard 1238, electronic device 500 optionally transmits an indication to device 511, while device 511 is displaying a user interface that is not a user interface of the remote control application ( e.g., lock screen 1240), that text input is needed for user interface 1202 … “); 
 receiving a user input accepting a connection request through an user interface of the electronic apparatus (e.g., user input 1203 as shown Fig. 12J; paragraph [0273]);  
displaying a screen based on the received information about the function on the display (paragraph [0273])  and
 receiving the user input based on the displayed screen and transmit the user input to the display apparatus (paragraph [0273]). 

Wood does not expressly disclose:
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved, and 
wherein the electronic apparatus is the most recently moved electronic apparatus after a determination that the first electronic apparatus is within a specific distance and none of the one or more electronic apparatuses has a turned-on screen.

Dockrey discloses: 
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.), and 
wherein the electronic apparatus is the most recently moved electronic apparatus (Column 13, lines 29-48; Dockrey teaches selecting the most recently moved or active device).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Wood for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Soldan discloses:
after the determination that the first electronic apparatus is within the specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]; Examiner’s Note:  Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box.) and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable device selection of Soldan in the digital device of Kwon and Dockery for the purpose of selecting a display device based on location so as to reduce the number of remote controls needed as suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon, Dockrey, and Soldan to obtain the invention as specified in claim 20.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12 December 2021, with respect to the rejection(s) of claims 1-4 and 7-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soldan et al. (Soldan, US 2011/0254683 A1).
Applicant argues that the cited combination of references does not teach or suggest the above discussed features of claims 1 and 15 since Kwon, Dockery, Wood, respectively,  do not teach or suggest "determin[ing] whether the one or more electronic apparatuses is within a specific distance and whether any of the one or more electronic apparatuses has a turned- on screen" and "select[ing] a first electronic apparatus [which is] the most recently moved electronic apparatus after the determination that the first electronic apparatus is within the specific distance and none of the one or more electronic apparatuses has the turned-on screen." 
Examiner maintains the rejections in Soldan discloses:
determining whether the one or more electronic apparatuses is within a specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]) and whether any of the one or more electronic apparatuses has a turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “;).
selecting… after the determination that the first electronic apparatus is within the specific distance and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off 
Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box (Abstract).  Soldan describes a user moving about a building having multiple controllable devices such as television and selecting a controllable device to be controlled when the mobile device is proximate a controllable device (paragraph [0002-0003]; paragraph [0004]).  Moreover, Soldan discloses selecting a controllable device based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on (paragraph [0024]).  Therefore, claim 1 is not patentable in view of at least Soldan.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, all references relate to the same field of endeavor.
To the extent claim 15, 18 and 20 recite features similar to claim 1, these claims are not patentable for at least the same reasons discussed above with regard to claim 1.
Claims 2-4, 7-14, 16-17 and 19 depend from claim 1, 15 or 18, and therefore these claims are not patentable at least by virtue of their dependency, and because of the additional features recited therein.
In view of the above, Examiner maintains the reject of claims 1-4 and 7-20
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173